Exhibit 10.1

 

 

 

ALKERMES PLC

 

This Deed of Indemnification (“Deed”) is made as of                       20___
by and between Alkermes plc, a public limited company incorporated in Ireland
(registered number 498284) having its registered office at Connaught House, 1
Burlington Road, Dublin 4, Ireland D04 C5Y6 (the “Company”) and
                     ( “Indemnitee”).

 

RECITALS

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company, any of its
subsidiaries (each, a “Subsidiary” and together its “Subsidiaries”), and/or any
Enterprise (as defined below);

 

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company, its Subsidiaries, and/or any Enterprise, the Company wishes to provide
for the indemnification of, and advancement of expenses to, Indemnitee to the
Maximum Extent Permitted by Law;

 

WHEREAS, the articles of association of the Company (the “Articles”) provide
that the indemnification provided therein shall not be exclusive and thereby
contemplate that agreements may be made with members of the board of directors,
secretaries, officers, executives and other persons with respect to
indemnification;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;

 

WHEREAS, because Indemnitee will make important decisions affecting the Company,
including with respect to major corporate transactions and reorganizations as
well as decisions affecting its Subsidiaries and/or any Enterprises in which the
Company has an important interest, the Board has determined that it is in the
best interests of the Company to ensure that Indemnitee obtain indemnification
and expense advancement in connection with his or her service to the Company;
and

 

WHEREAS, this Deed is a supplement to and in furtherance of the indemnification
provided in the Articles or other governing documents of the Company and/or its
Subsidiaries and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

NOW, THEREFORE, the Company and Indemnitee do hereby covenant and agree as
follows:

 

Section 1. Services to the Company, any of its Subsidiaries, and/or any
Enterprise.  Indemnitee agrees to serve as a director, secretary, and/or officer
of the Company, any

 

--------------------------------------------------------------------------------

 

of its Subsidiaries, and/or any Enterprise. Indemnitee may at any time and for
any reason resign from such position(s) (subject to any other contractual
obligation or any obligation imposed by law), in which event the Company and/or
any of its Subsidiaries shall have no obligation under this Deed to continue
Indemnitee in such position. This Deed shall not be deemed an employment
contract between the Company (or any of its Subsidiaries or any Enterprise) and
Indemnitee. The foregoing notwithstanding, this Deed shall continue in force
after Indemnitee has ceased to serve in such capacity at the Company, any of its
Subsidiaries, and/or any Enterprise, as the case may be.

 

Section 2.  Definitions.

 

As used in this Deed:

 

(a)“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than the Company or any of its
Subsidiaries, or a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election to the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger, scheme of arrangement or consolidation of the
Company with any other corporation, other than a merger, scheme of arrangement
or consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger, scheme of arrangement or
consolidation, or (iv) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company, except in the event of a sale of
assets to an entity in which more than 50% of the Voting Securities of such
entity is owned by shareholders of the Company in substantially the same
proportion as their ownership of Voting Securities immediately prior to the
sale.

 

(b)“Corporate Status” describes the status of a person as a current or former
Representative of the Company, any of its Subsidiaries, or of any other
Enterprise which such person is or was serving at the request of the Company or
any of its Subsidiaries.

 

(c)“Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other

 

--------------------------------------------------------------------------------

 

disbursements or expenses of the types customarily incurred in connection with
an action to enforce indemnification or advancement rights, or an appeal from
such action, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.

 

(d)“Enterprise” shall mean any domestic or foreign, for-profit or
not-for-profit, corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other legal entity, in each case other
than the Company or any of its Subsidiaries, of which Indemnitee is or was
serving as a Representative at the request of the Company or any of its
Subsidiaries.

 

(e)“Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

 

(f)“Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Deed, related to the fact that
Indemnitee is or was a director,  secretary, and/or officer of the Company or
any of its Subsidiaries, or is or was serving at the request of such entity as a
director, officer, secretary, employee, trustee, agent, or fiduciary of another
foreign or domestic corporation, partnership, limited liability company, joint
venture, employee benefit plan, trust, or other Enterprise, or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director,
officer, secretary, employee, trustee, agent, or fiduciary or in any other
capacity while serving as a director, officer, secretary, employee, trustee,
agent, or fiduciary.

 

(g)“Independent Counsel” shall mean a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Irish law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company, any of its Subsidiaries, any Enterprise or
Indemnitee in any matter material to any such party (other than with respect to
matters concerning Indemnitee under this Deed), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company, any of its
Subsidiaries or Indemnitee in an action to determine Indemnitee’s rights under
this Deed. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Deed or its engagement pursuant hereto.

 

(h)“Maximum Extent Permitted by Law” shall include, but not be limited to: (i)
the maximum extent permitted by the provisions of Irish law and/or the Articles
or other

 

--------------------------------------------------------------------------------

 

governing documents of the Company and any of its Subsidiaries that authorize,
permit or contemplate indemnification by agreement, court action or the
corresponding provision of any amendment to or replacement of such provisions;
and (ii) to the maximum extent authorized or permitted by any amendments to or
replacements of Irish law and/or the Articles or other governing documents of
the Company and any of its Subsidiaries adopted after the date of this Deed that
either increase or decrease the extent to which a company may indemnify its
directors, secretaries, officers and executives. The Company agrees to take all
reasonable actions to facilitate any application by Indemnitee under section 233
of the Irish Companies Act 2014 (as amended) (the “Companies Act”), including
any successor provision, including without limitation the payment of any costs
or expenses incurred by Indemnitee in making such application.         

 

(i)“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company, any of its Subsidiaries, an
Enterprise or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee was, is or will be involved as a party
or otherwise by reason of the fact that Indemnitee is or was a director,
secretary, or officer of the Company or any of its Subsidiaries or is or was
serving at the request of the Company or any of its Subsidiaries as
Representative of any Enterprise or by reason of any action taken by him or her
or of any action taken on his or her part while acting as director, secretary,
or officer of the Company or any of its Subsidiaries or while serving at the
request of the Company or any of its Subsidiaries as a Representative of any
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Deed;  provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration, or
part thereof, initiated by Indemnitee to enforce Indemnitee’s rights under this
Deed as provided for in Section 11(e) of this Deed.

 

(j)“Representative” shall mean a person occupying the position or discharging
the functions of a director, officer, employee, fiduciary, trustee or agent
thereof, regardless of the name or title by which the person may be designated.
The term does not imply that a director, secretary, and/or officer, as such, is
an agent of a corporation.

 

(k)“Voting Securities” shall mean any securities of the Company which vote
generally in the election of directors.

 

Section 3.  Indemnity. Notwithstanding any other provisions of this Deed and
except as provided in Section 6, to the Maximum Extent Permitted by Law, the
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 in the event the Indemnitee is, or is threatened to be made, a party
to or a participant in any Proceeding relating in whole or in part to an
Indemnifiable Event.  Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines, liabilities, losses, damages
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on his or her behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company, any of its Subsidiaries, or an Enterprise, as applicable, and, in the
case of a criminal proceeding, had no

 

--------------------------------------------------------------------------------

 

reasonable cause to believe that his or her conduct was unlawful;  provided,
however, that the Company has no obligation to indemnify the Indemnitee for
amounts paid in settlement without the Company’s prior written consent.

 

Section 4.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Deed and except as
provided in Section 6, to the extent that Indemnitee is a party to or a
participant in any Proceeding or defense of any claim, issue or matter therein,
relating in whole or in part to an Indemnifiable Event, and Indemnitee is
successful, on the merits or otherwise, then the Company shall indemnify
Indemnitee, to the Maximum Extent Permitted by Law, against all Expenses
actually and reasonably incurred by him or her in connection therewith.  If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee, to the
Maximum Extent Permitted by Law, against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection with each
successfully resolved claim, issue or matter.  For purposes of this Section 4
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 5.  Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Deed, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party, to the Maximum Extent
Permitted by Law, he or she shall be indemnified against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith.

 

Section 6.  Exclusions.  Notwithstanding any provision in this Deed to the
contrary, the Company shall not be obligated under this Deed:

 

(a)           to make any indemnity for, or advancement of, amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that Indemnitee has otherwise actually received such amounts under
any insurance policy, contract, agreement or otherwise, except with respect to
any excess beyond the amount paid under any such insurance policy, contract,
agreement or other indemnity provision;

 

(b)           to make any indemnity for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company, any of its Subsidiaries, or any Enterprise within the meaning of
Section 16(b) of the Exchange Act or similar provisions of applicable statutory
law or common law;

 

(c)           to make any indemnity or advancement hereunder in connection with
any Proceeding made on account of Indemnitee’s conduct which is determined by
final judgment or other final adjudication to have constituted a breach of
Indemnitee’s duty of loyalty or other fiduciary duty to the Company, any of its
Subsidiaries, an Enterprise or their respective stockholders or an act or
omission not in good faith or which involved intentional misconduct or a knowing
violation of the law;

 

--------------------------------------------------------------------------------

 

 

(d)           to make any indemnity or advancement in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company, any of its Subsidiaries, an Enterprise, or any director, officer,
employee or other indemnitee of the Company, any of its Subsidiaries or an
Enterprise, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, (iii) such Proceeding (or any part of any
Proceeding) is initiated after a Change of Control has occurred after the date
of this Deed or (iv) such Proceeding (or any part of any Proceeding) is brought
to establish or enforce a right to indemnification under this Deed or any other
law, statute or rule; or

 

(e)           to make any indemnity or advancement that is expressly prohibited
by applicable law (including, with respect to any director or secretary, in
respect of any liability expressly prohibited from being indemnified pursuant to
section 235 of the Companies Act (including any successor provisions)), but (i)
in no way limiting any rights under sections 233 and 234 of the Companies Act
(including any successor provisions) or (ii) to the extent any such limitations
or prescriptions are amended or determined by a court of competent jurisdiction
to be void or inapplicable, or relief to the contrary is granted, then the
Indemnitee shall receive the greatest rights then available under law.

 

Indemnitee acknowledges and agrees that to the extent Indemnitee has rights to
indemnification, advancement of expenses and/or insurance provided by or on
behalf of an Enterprise, such Enterprise shall be the indemnitor of first resort
(i.e., such Enterprise’s obligations to Indemnitee are primary and any
obligation of the Company to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary).  

  

Section 7.  Advances of Expenses.  The Company shall advance, to the Maximum
Extent Permitted by Law, the Expenses incurred by Indemnitee in connection with
any Proceeding, and such advancement shall be made within twenty (20) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Deed.  Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this Deed
which shall constitute an undertaking providing that Indemnitee undertakes to
the maximum extent required by law to repay the advance if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company.  The right to advances under this paragraph shall in
all events continue until final disposition of any Proceeding, including any
appeal therein.  Nothing in this Section 7 shall limit Indemnitee’s right to
advancement pursuant to Section 11(e) of this Deed.

 

 

--------------------------------------------------------------------------------

 

Section 8.  Procedure for Notification and Defense of Claim.

 

(a)           To obtain indemnification under this Deed, Indemnitee shall submit
to the Company a written request therefor and, if Indemnitee so chooses pursuant
to Section 9 of this Deed, such written request shall also include a request for
Indemnitee to have the right to indemnification determined by Independent
Counsel.

 

(b)           The Company will be entitled to participate in the Proceeding at
its own expense.

 

Section 9.  Procedure Upon Application for Indemnification.

 

(a)           Upon written request by Indemnitee for indemnification pursuant to
Section 8(a), a determination, if such determination is required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case: (i) by Independent Counsel in a written opinion to the Board if
Indemnitee so requests in such written request for indemnification pursuant to
Section 8(a), or (ii) by the Company in accordance with applicable law if
Indemnitee does not so request such determination be made by Independent
Counsel.  In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination.  Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

  

(b)           In the event that Indemnitee exercises his or her right to have
his or her entitlement to indemnification determined by Independent Counsel
pursuant to clause (i) of Section 9(a), the Independent Counsel shall be
selected by Indemnitee and notification shall be provided to the Company in
writing.  The Company may, within ten (10) days after written notice of such
selection, deliver to Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Deed, and the objection
shall set forth with particularity the factual basis of such assertion.  Absent
a proper and timely objection, the person so selected shall act as Independent
Counsel.  If such written objection is so made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within twenty (20) days after the later of (i) submission
by Indemnitee of a written request for indemnification and Independent Counsel
pursuant to Sections 8(a) and 9(a)(i) hereof, respectively, and (ii) the final
disposition of the Proceeding, including any appeal therein, no Independent
Counsel shall have been selected without objection,

 

--------------------------------------------------------------------------------

 

Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company to the selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate.   The person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 9(a)
hereof.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 11(a) of this Deed, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

Section 10.  Presumptions and Effect of Certain Proceedings.

 

(a)           In making a determination with respect to entitlement to
indemnification hereunder, it shall be presumed that Indemnitee is entitled to
indemnification under this Deed if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Deed, and the Company
shall have the burden of proof to overcome that presumption in connection with
the making of any determination contrary to that presumption. Neither (i) the
failure of the Company or of Independent Counsel to have made a determination
prior to the commencement of any action pursuant to this Deed that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company
or by Independent Counsel that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Deed) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company, any of its Subsidiaries, or an
Enterprise, as applicable, or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

(c)           The knowledge and/or actions, or failure to act, of any
Representative of the Company, any of its Subsidiaries or any Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Deed.

 

Section 11.  Remedies of Indemnitee.  

 

(a)           Subject to Section 11(f), in the event that (i) a determination is
made pursuant to Section 9 of this Deed that Indemnitee is not entitled to
indemnification under this Deed, (ii) advancement of Expenses is not timely made
pursuant to Section 7 of this Deed, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(a) of this Deed
within sixty (60) days after receipt by the Company of the request for
indemnification that does not include a request for Independent Counsel,
(iv) payment of indemnification is not made pursuant to Sections 4 or 5 or the
last sentence of Section 9(a) of this Deed within ten (10) days after receipt by
the Company of a written request therefor or (v) payment of indemnification

 

--------------------------------------------------------------------------------

 

pursuant to Section 3 of this Deed is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication by a court of his or her
entitlement to such indemnification or advancement. Alternatively, Indemnitee,
at his or her option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred and eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 11(a); provided, however, that the foregoing
time limitation shall not apply in respect of a proceeding brought by Indemnitee
to enforce his or her rights under Section 4 of this Deed. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)           In the event that a determination shall have been made pursuant to
Section 9(a) of this Deed that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 11
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 11, the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement, as the case may be.

 

(c)           If a determination shall have been made pursuant to Section 9(a)
of this Deed that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 11, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Deed are not valid, binding and enforceable
and shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Deed.

 

(e)           The Company shall indemnify Indemnitee against any and all
Enforcement Expenses and, if requested by Indemnitee, shall (within ten (10)
days after receipt by the Company of a written request therefor) advance, to the
Maximum Extent Permitted by Law, such Enforcement Expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for indemnification or advancement from the Company under this Deed or under any
liability insurance policies maintained by the Company or any of its
Subsidiaries for coverage of any Representatives of the Company or any of its
Subsidiaries, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought.

 

(f)           Notwithstanding anything in this Deed to the contrary, no
determination as to entitlement to indemnification under this Deed shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.

 

--------------------------------------------------------------------------------

 

 

Section 12.  Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)           The rights of indemnification and to receive advancement as
provided by this Deed shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Company’s
memorandum of association (the “Memorandum”), the Articles, any bylaws or other
governing documents of any of the Company’s Subsidiaries or any Enterprise, any
agreement, a vote of shareholders or a resolution of directors, or otherwise and
rights of the Indemnitee under this Deed shall supplement and be in furtherance
of any other such rights.  No amendment, alteration or repeal of this Deed or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Deed in respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Irish law, whether by statute or judicial decision, permits
greater indemnification or advancement than would be afforded currently under
the Memorandum, the Articles, any other governing documents of the Company or
any of its Subsidiaries and this Deed, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Deed the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

(b)           To the extent that the Company or any of its Subsidiaries maintain
an insurance policy or policies providing liability insurance for
Representatives of the Company, of any of its Subsidiaries or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such Representative under such policy or policies. If, at the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company or any
of its Subsidiaries have liability insurance in effect covering Representatives
of the Company or any of its Subsidiaries, the Company shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

(c)           In the event of any payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

Section 13.  Duration of Deed.  This Deed shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a Representative of the Company, any of its Subsidiaries,
and/or an Enterprise, as the case may be, or (b) one (1) year after the final
termination of any Proceeding, including any appeal, then pending in respect of
which Indemnitee is granted rights of indemnification or advancement hereunder
and of any proceeding commenced by Indemnitee pursuant to Section 11 of this
Deed relating thereto.

 

--------------------------------------------------------------------------------

 

 

Section 14. Successors and Assigns.  This Deed shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his or her heirs, executors and administrators.  The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation, division or otherwise) to all, substantially all or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Deed in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place.

 

Section 15.  Severability.  If any provision or provisions of this Deed shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this Deed
(including without limitation, each portion of any section of this Deed
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the Maximum Extent
Permitted by Law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Deed (including, without limitation, each portion of any
section of this Deed containing any such provision held to be invalid, illegal
or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 16.  Enforcement.

 

(a)           The Company expressly confirms and agrees that it has entered into
this Deed and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, secretary, and/or officer of the Company, any
of its Subsidiaries, and/or any other Enterprise, and the Company acknowledges
that Indemnitee is relying upon this Deed in serving as a director, secretary,
and/or officer of the Company, any of its Subsidiaries, and/or any other
Enterprise.

  

(b)           This Deed constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Deed is a supplement to and in furtherance of the Memorandum, the Articles, any
other governing documents of the Company and/or any of its Subsidiaries and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

 

Section 17.  Modification and Waiver.  No supplement, modification or amendment,
or waiver of any provision, of this Deed shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this Deed
shall be deemed or shall constitute a waiver of any other provisions of this
Deed nor shall any waiver constitute a continuing waiver.

 

Section 18.  Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in

 

--------------------------------------------------------------------------------

 

writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement as provided hereunder.
The failure of Indemnitee to so notify the Company shall not relieve the Company
of any obligation which it may have to Indemnitee under this Deed or otherwise.

 

Section 19.  Notices.  All notices, requests, demands and other communications
under this Deed shall be in writing and shall be deemed to have been duly given
if (a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

 

 

(a)

If to Indemnitee, at such address as Indemnitee shall provide to the Company.

 

 

 

 

 

 

 

(b)

If to the Company to:

 

 

 

 

 

Secretary

 

 

Alkermes plc

 

 

Connaught House

 

 

1 Burlington Road

 

 

Dublin 4

 

 

Ireland D04-C5Y6

 

 

(f) + 353 1 772 8000

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 20.  Contribution.  To the Maximum Extent Permitted by Law, if the
indemnification provided for in this Deed is unavailable to Indemnitee for any
reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any Proceeding in such proportion as is deemed fair
and reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the Company and/or any of its Subsidiaries and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company and/or any of its
Subsidiaries (and its or their Representatives) and Indemnitee in connection
with such event(s) and/or transactions.

 

Section 21.  Applicable Law and Consent to Jurisdiction. This Deed and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of Ireland, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to Section 11(a) of this Deed, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in

 

--------------------------------------------------------------------------------

 

connection with this Deed shall be brought only in the Courts of Ireland and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Courts of Ireland for purposes of any action or proceeding arising out of or
in connection with this Deed, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Courts of Ireland, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Courts of Ireland has been brought in an improper or inconvenient
forum.

 

Section 22.  Identical Counterparts.  This Deed may be executed in one or more
counterparts (including by facsimile or .pdf), each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
one and the same Deed. Only one such counterpart signed by the party against
whom enforceability is sought needs to be produced to evidence the existence of
this Deed.

 

Section 23.  Miscellaneous.  The headings of the sections of this Deed are
inserted for convenience only and shall not be deemed to constitute part of this
Deed or to affect the construction thereof.

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Deed to be signed and delivered
as of the day and year first above written.

 

ALKERMES PLC

 

 

 

 

 

SIGNED AND DELIVERED for and on behalf

 

 

of and as the deed of ALKERMES PUBLIC LIMITED COMPANY

by its lawfully appointed attorney

 

 

*                                             , acting pursuant

 

 

to a Power of Attorney dated

:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Witness:

 

 

 

 

 

 

 

Name of Witness:

 

 

 

 

 

 

 

Address of Witness:

 

 

 

 

 

 

 

Occupation of Witness:

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

SIGNED AND DELIVERED as a deed

 

 

by *

 

 

 

in the presence of:

 

 

 

 

 

 

 

Signature of Witness:

 

 

 

 

 

 

 

Name of Witness:

 

 

 

 

 

 

 

Address of Witness:

 

 

 

 

 

 

 

Occupation of Witness:

 

 

 

 

 

 

 

 

 

 

 

Current Indemnitee Address/Phone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Print Name

 

 

 

[Signature Page – Alkermes plc]

 